Citation Nr: 0628673	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-29 785	)	DATE
	)
	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right-sided pain.

2.  Entitlement to service connection for a right nostril 
disability.

3.  Entitlement to service connection for residuals of left 
forearm burn scars.

4.  Entitlement to service connection for left breast cancer.

5.  Entitlement to service connection for a right forearm 
disability.

6.  Entitlement to service connection for residuals of a 
right knee injury.

7.  Entitlement to service connection for residuals of a left 
foot laceration.

8.  Entitlement to service connection for residuals of right 
thumb fracture.

9.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of facial 
trauma, residuals of dental trauma, a neck disability, 
migraine headaches, seizures, a jaw disability, a right eye 
disability, and post-traumatic stress disorder (PTSD).

10.  Entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability, a right ankle disability, and a left elbow 
disability.

11.  Entitlement to an increased disability rating for a left 
thumb laceration scar, currently evaluated as 10 percent 
disabling.

12.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran served on active duty from April 1960 to August 
1967.

The current appeal originally dates back to October 1992 and 
subsequent rating decisions of the Department of Veterans 
Affairs (VA), Los Angeles, California, regional office (RO).

These matters were the subject of two remands issued by the 
Board in December 2003.  The two appeals have been merged 
into the current appeal under the docket number of the 
original claim.

Issues 6 through 8 were remanded in order for the veteran to 
be scheduled for a regional office hearing and/or a hearing 
before a Veterans Law Judge.  In a written statement received 
in April 2004, the veteran withdrew his request for a Board 
hearing.  In a written statement received in August 2005, the 
veteran's representative cancelled the request for a RO 
hearing.  

Issues 1 through 5 and 9 through 12 were remanded in order 
for the RO to review the evidence received since the issuance 
of the September 2003 supplemental statement of the case 
(SSOC).  The RO was to review the record and, if any benefit 
sought on appeal remained denied, furnish an SSOC to the 
veteran and his representative and allow an opportunity for 
response.

In the August 2005 statement, the veteran's representative 
stated that the veteran "hereby waives all local 
jurisdiction of his case and requests his case to be sent to 
the Board of Veterans' Appeals for readjudication."

Subsequently, in June 2006, the Board received a written 
brief from the veteran's representative requesting that the 
veteran be scheduled for examinations of his service 
connected hemorrhoids and left thumb laceration scar.  The 
Board notes that these disabilities were last examined in May 
2002.  

The representative also stated that the veteran "has been in 
treatment at the VA Medical Center in Bakersfield, CA; the VA 
Medical Center in Sepulveda, CA; and the West LA VA Medical 
Center.  Accordingly, he asks that Board obtain a complete 
copy of his treatment records."

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the complete 
treatment records of the veteran since 
September 2003 from the Bakersfield, 
Sepulveda, and West Los Angeles, 
California, VAMCs.  All records obtained 
should be associated with the claims 
folder.

2.  The RO should arrange to have the 
veteran scheduled for an examination of 
his rectum for purposes of assessing the 
current severity of his service- connected 
hemorrhoids.  If feasible, the examination 
should be conducted when the condition is 
active.  The claims file should be made 
available to the examiner in connection 
with the examination.  The examiner should 
specifically indicate whether the 
veteran's hemorrhoids are mild, moderate, 
or large; whether they are thrombotic; 
whether they are irreducible; whether 
there is excessive redundant tissue 
evidencing frequent recurrences; and 
whether there is evidence of persistent 
bleeding with secondary anemia, or with 
fissures.  A complete rationale for all 
opinions should be provided.

3.  The RO should arrange to have the 
veteran scheduled for an examination to 
assess the current nature of his service-
connected left thumb disability.  The 
examiner should be requested to discuss 
all current findings and relevant criteria 
under 38 C.F.R. § 4.71a, Diagnostic Codes 
5224, 5228 (2005), including whether the 
left thumb disability involves any 
ankylosis.  A complete rationale for all 
opinions should be provided.

4.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to the Board for further appellate review.  No 
action is required of the veteran until he is notified by the 
RO; however, he is advised that failure to report for a 
scheduled examination may result in the denial of one or more 
of his claims. 38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



